Citation Nr: 1606619	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-46 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar stenosis and degenerative disc disease (DDD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

The Veteran asserts that his currently diagnosed cervical spine disability, to include spinal stenosis and myelopathy, was incurred during his military service.  See, e.g., the October 2015 Board hearing transcript.  In the alternative, he contends that his cervical spine disability was caused or aggravated by his service-connected lumbar stenosis and DDD.  See, e.g., the Veteran's statements dated March 2014.

The Veteran has asserted that he injured his neck while lifting a fellow service member in conjunction with his duties as a medic during military service.  See the October 2015 Board hearing transcript, pgs. 6-7.  To this end, service treatment records (STRs) document the Veteran's complaints of neck pain following an unspecified injury.  See the STRs dated October 1970.  He was diagnosed with a cervical muscle strain at that time.  The Board additionally observes that contemporaneous x-rays noted "marked straightening" of the cervical spine.

The Veteran was initially afforded a VA examination in September 2008 to address his cervical spine disability.  The examiner rendered a negative nexus opinion; however, he failed to review the Veteran's claims file.  The Veteran was afforded a second VA examination in August 2010 at which time the examiner determined that it is "less likely than not (less than 50% probability) that the Veteran's cervical spine stenosis with myelopathy is related to the Veteran's in-service complaints of neck and upper back injury in service."  He then opined, "it is due to degenerative joint disease."  The Board observes that the August 2010 VA examiner failed to provide sufficient rationale to support his conclusion against medical nexus; as such, his opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The Veteran was also provided a VA examination in January 2015, which addressed only the question of secondary service connection.  The examiner determined that the Veteran's loss of use of neck was less likely than not proximately due to or the result of DDD.  The examiner explained, "[t]here is no clear evidence from review of orthopedic literature to suggest that pathology at one vertebrae level would have any significant impact on adjacent levels."  Critically, the examiner failed to address the question of aggravation.

Therefore, in consideration of the inadequacies of the September 2008, August 2010, and January 2015 VA examination reports, the Board finds that the matter should be remanded in order to obtain a medical opinion to address the outstanding questions of etiology.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Updated VA treatment records should also be secured.

Additionally, in an April 2015 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  Later that month, the Veteran submitted a timely notice of disagreement with the denial.  To date, however, no Statement of the Case has been furnished, and such action should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety.  Then, the examiner should respond to the following:

a. Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed cervical spine disability, to include spinal stenosis and myelopathy, had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include as a result of his documenting lifting injury in October 1970?  

b. If not, is it at least as likely as not that the Veteran's cervical spine disability is proximately due to his service-connected lumbar stenosis and DDD?

c. Is it at least as likely as not that the Veteran's cervical spine disability is aggravated (permanently worsened beyond natural progression) due to his service-connected lumbar stenosis and DDD?

Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.  If the VA examiner finds that an opinion cannot be rendered without additional examination, schedule the Veteran for an examination consistent with the directives above.

Should the examiner decide that an examination is required to address these questions, one should be scheduled.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Separately, issue a Statement of the Case addressing the Veteran's entitlement to a TDIU.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of these issues should the matters be returned to the Board.

4. Then, readjudicate the claim of entitlement to service connection for a cervical spine disability, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

